Exhibit 10.1

EXECUTION VERSION

PROMISSORY NOTE

 

$ 450,000.00      June 24, 2016

FOR VALUE RECEIVED, the undersigned ProBiora Health, LLC, a Delaware limited
liability company (“ProBiora Health”), hereby promises to pay to Oragenics,
Inc., a Florida corporation (the “Holder”), in lawful money of the United States
of America in immediately available funds, the principal sum of FOUR HUNDRED
FIFTY THOUSAND AND NO/00 DOLLARS ($450,000.00) (the “Principal” or “Deferred
Purchase Price”) or such lesser sum as may from time to time be outstanding
under the terms of this promissory note (the “Note”).

This Note is issued by ProBiora Health pursuant to and subject to the terms and
conditions of that certain Asset Purchase Agreement (the “Purchase Agreement”)
dated as of June 22, 2016, by and between ProBiora Health, Christine L. Koski
(the “Guarantor”), and the Holder. Capitalized terms used in this Note but not
otherwise defined herein shall have the meanings specified in the Purchase
Agreement.

Principal and Interest. ProBiora Health promises to pay the Principal and any
accrued interest on July 31, 2016, provided that certain requirements as set
forth on Exhibit B to the TSA are satisfied. ProBiora Health further promises to
pay interest, if any, on the unpaid principal balance hereof at the rate of one
percent (1%) per annum, calculated for the number of days the unpaid portion of
the Deferred Purchase Price remains outstanding after the Closing Date (as
defined in the Purchase Agreement) (the “Interest”).

Prepayment. Principal hereunder may be prepaid in full or in part, without
premium or penalty. All payments hereunder shall be paid in lawful money of the
United States of America.

Rank. No indebtedness of ProBiora Health shall rank senior to the payments due
under this Note without the prior written consent of the Holder.

Guaranty. The Note is guaranteed by that certain Guaranty dated the date hereof
by the Guarantor in favor of the Holder (the “Guaranty”).

Waiver. No delay or omission on the part of the Holder in exercising any right
hereunder shall operate as a waiver of such right, nor shall any waiver on one
occasion be deemed to be an amendment or waiver of any such right with respect
to future occasion. ProBiora Health and Guarantor, jointly and severally, hereby
waive presentment, protest, notice of protest, notice of dishonor.

Change to Terms of the Note. This note shall not be modified or discharged
(other than by payment or as required by law) except by a writing duly executed
by ProBiora Health and the Holder.

Governing Law. This Note shall be construed and enforced in accordance with, and
all questions concerning the construction, validity, interpretation and
performance of this Note shall be governed by, the internal laws of the State of
Florida, without giving effect to any choice of law or conflict of law provision
or rule (whether of the State of Florida or any other jurisdictions) that would
cause the application of the laws of any jurisdictions other than the State of
Florida.



--------------------------------------------------------------------------------

Jurisdiction and Venue. ProBiora Health and the Holder each consent to the
exclusive jurisdiction and venue of the State and Federal courts located in
Hillsborough County, Florida. In the event of any action to enforce this Note or
other dispute between the parties arising out of or related to this Note, the
State or Federal courts located in Hillsborough County, Florida, shall have
exclusive jurisdiction and venue for purposes of litigating any such
disputes. The parties specifically consent and submit to the exclusive personal
jurisdiction of such Florida courts for such disputes involving this Note and
waive all defenses or challenges based upon a lack of personal jurisdiction
and/or forum non conveniens.

Assignment. This Note and the rights and obligation hereunder may not be
assigned by either party without the prior written consent of the other, other
than an assignment by operation of law which may occur without the consent of
the other. Any reference to the Holder in this Note shall be deemed to include
the successors and permitted assigns of such Holder, and all covenants,
promises, and agreements by or on behalf of Holder that are contained in this
Note shall bind and inure to the benefit of the successors and permitted assigns
of such Holder, whether or not such persons expressly become parties hereto or
thereto.

Entire Agreement. This Note, together with the Purchase Agreement and Guaranty,
and any other documents expressly referred to herein, constitute the entire
agreement among the parties with respect to the subject matter hereof and
supersede all of the previous or contemporaneous contracts, representations,
warranties and understandings (whether oral or written) by or between the
parties with respect to the subject matter hereof, including any letter of
intent or memorandum of terms entered into by the parties.

Severability. If any provision of this Note shall hereafter be held to be
invalid, unenforceable or illegal, in whole or in part, in any jurisdiction
under any circumstances for any reason: (a) such provision shall be reformed to
the minimum extent necessary to cause such provision to be valid, enforceable
and legal while preserving the intent of the parties as expressed in, and the
benefits to such parties provided by, such provision; or (b) if such provision
cannot be so reformed, such provision shall be severed from this Note and an
equitable adjustment shall be made to this Note (including addition of necessary
further provisions to this Note) so as to give effect to the intent as so
expressed and the benefits so provided. Such holding shall not affect or impair
the validity, enforceability or legality of such provision in any other
jurisdiction or under any other circumstances. Neither such holding nor such
reformation nor severance shall affect or impair the legality, validity or
enforceability of any other provision of this Note.

Third Party Beneficiaries. None of the provisions of this Note shall be for the
benefit of, or enforceable by, any third-party beneficiary.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Note to be executed and its
seal affixed on the day and year first above written.

 

  PROBIORA HEALTH, LLC  

/s/ Christine L. Koski

  By: Christine L. Koski   Title: Manager

THIS NOTE HAS BEEN EXECUTED AND DELIVERED OUTSIDE OF THE STATE OF FLORIDA AND NO
FLORIDA DOCUMENTARY STAMP TAX IS DUE.